Citation Nr: 0533038	
Decision Date: 12/06/05    Archive Date: 12/21/05

DOCKET NO.  02-07 040	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES


1.  Entitlement to service connection for myofascial pain 
syndrome and muscle strain. 
 
2.  Entitlement to an increased rating for an adjustment 
disorder with depressed mood, currently evaluated as 30 
percent disabling. 
 
3.  Entitlement to a total rating based on unemployability 
due to service-connected disability. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from September 1971 to June 
1973, and from May 1974 until May 1977. 

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans Appeals (Board) from a January 2000 
rating decision of the VA Regional Office (RO) in Milwaukee, 
Wisconsin that denied service connection for myofascial pain 
syndrome and muscle strain, an increased rating for an 
acquired psychiatric disorder, most recently diagnosed as 
adjustment disorder with depressed mood, and entitlement to a 
total rating based on unemployability due to service-
connected disability.  

This case was remanded by the Board in July 2004.  

(Consideration of the appellant's claim of entitlement to a 
total rating based on unemployability due to service-
connected disability is deferred pending completion of the 
development sought in the remand below.)


REMAND

The veteran asserts that he now has disability of the neck 
and back as a residual of injury in service for which service 
connection should be granted.  He also contends that the 
symptoms associated with service-connected psychiatric 
disability are more severely disabling than reflected by the 
currently assigned disability evaluation and warrant a higher 
rating.  The appellant avers that he is totally disabled on 
account of service-connected disability, and is unable to 
secure or engage in any gainful employment.

Review of the service medical records reveals that the 
veteran was seen in February 1974 for a pulled back muscle 
after falling while skiing.  There was some evidence of 
lumbar spasm.  A clinical entry dated in June 1976 noted that 
he was treated after being struck across the forehead by a 
steel pipe.  Subsequent follow-up several days later 
indicated that he was status-post blunt trauma to the skull 
and neck with complaints that included scotomata, altered 
memory and bizarre memory difficulties.  X-rays of the skull 
and cervical spine were obtained.  He was referred to the 
neurology service for consultation whereupon diagnoses that 
included severe cervical muscle spasm were rendered.  During 
the last five months of his service, in the first half of 
1977, the appellant was seen on a number of occasions for 
cervical spine symptoms, including spasm that was described 
as severe in January 1977.  In January 1977, it was suggested 
that he might have had spasmodic torticollis.  A constant 
dull ache in the back without a history of trauma was 
recorded in April 1977.  The veteran voiced complaints of a 
"pins sticking" sensation in the neck in May 1977 and was 
referred for neurology consultation that same month for a 
reported several month history of intermittent numbness.  

Following service, the veteran was afforded a special VA 
surgical and orthopedic examination followed by diagnoses 
that included residuals of head and neck injury with myalgia.  
Upon VA special psychiatric examination in September 1977, he 
stated that his primary complaint concerned his neck, and 
described an uncontrollable shaking "coming out of 
nowhere."  Following examination, a diagnosis of 
musculoskeletal psychophysiological disorder was made. 

By rating action dated in October 1997, service connection 
for the psychophysiological disorder was granted.

On VA psychiatric examination in February 1979, the veteran 
related that he had continued to have neck pain that radiated 
into his shoulders and frequently went into the back of his 
head.  He also said that he sometimes developed low back pain 
on the right side for no particular reason that he could 
remember.  Following evaluation, the diagnosis of 
psychophysiological musculoskeletal system reaction was 
continued.  An assessment of vague psychosomatic neck and 
shoulder symptoms was rendered on VA general medical 
examination in June 1982.  A somatization disorder was 
diagnosed upon special psychiatric examination in June 1982.  
The veteran was reported to have complained of chronic 
refractive head and neck pain at that time.  

The veteran attempted to reopen a claim for residuals of neck 
and back injury in September 1999, noting that he had been 
unable to hold a job due to chronic back and shoulder pain 
caused by injury in service.  

The veteran underwent an examination for mental health 
purposes in October 1999 whereupon the examiner related that 
the diagnosis of psychophysiological disorder, 
musculoskeletal type, was outmoded and inappropriately 
assigned.  The examiner stated that "[h]ow a psychological 
factor was presumed to be etiologic in the veteran's 
musculoskeletal symptoms is beyond comprehension since it is 
clearly documented in his history that the veteran incurred a 
neck and back injury in service (Korea) when a heavy sewer 
pipe fell on his left shoulder resulting in chronic back and 
shoulder pain."  It was added that the somatization disorder 
found on VA examination in 1982 was misdiagnosed, and that 
another "peculiar" diagnosis listed on the cover sheet for 
the examination was "neurotic skeletal disorder."  A 
diagnosis of adjustment disorder with depressed mood, in 
remission, was rendered following examination.  Nevertheless, 
following VA examination of the spine in November 1999, the 
examiner provided a diagnosis of muscle strain and opined 
that it was unrelated to service.  

The Board finds that the evidence presents a contradictory 
clinical picture with respect to the veteran's claim of 
service connection for myofascial pain syndrome and muscle 
strain.  It appears that the VA psychiatric examiner found 
that the appellant's neck and back symptoms had physiological 
origins relating to injury in service, while the VA spine 
examiner indicated that neck and back muscle disability was 
unrelated to service.  The spine examiner did not provide any 
reasoning or explanation in the context of the appellant's 
clinical history.  In a letter dated in December 2002, the 
accredited representative requested an examination for 
differential diagnoses and an opinion as to whether the 
diagnosed condition was an entirely separate medical 
condition as opposed to adjunct to a psychiatric disorder.  
The Board agrees that examination is warranted in this 
instance to resolve the inconsistencies.  In this regard, VA 
examinations that include well reasoned medical opinions 
should be obtained.

The fulfillment of the VA's statutory duty to assist the 
veteran includes providing additional VA examination by a 
specialist when warranted, and conducting a thorough and 
contemporaneous medical examination, including a medical 
opinion, which takes into account the records of prior 
medical treatment, so that the disability evaluation will be 
a fully informed one.  See Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The Board observes that in correspondence to VA dated in 
December 2002 and in a January 2003 VA Form 646, the 
representative requested re-examination for service-connected 
psychiatric disability.  The record reflects that the veteran 
has not had a VA psychiatric examination for compensation and 
pension purposes since October 1999.  It is contended that 
the service-connected psychiatric disorder has increased in 
severity.  The veteran is entitled to a new VA examination 
where there is evidence that the condition has worsened since 
the last examination.  Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  
Accordingly, a VA psychiatric examination should be 
scheduled.  

Additionally, the record contains a letter from the veteran's 
wife received in September 2004 indicating that a Dr. 
Anderson in Pelosky, Michigan diagnosed neuroleptic malignant 
syndrome in the appellant.  The Board is of the opinion that 
the veteran should be contacted again and asked to furnish 
the names and addresses of all treating providers, including 
Dr. Anderson's complete address, and any necessary releases 
for the medical records.  The Board also notes that the 
appellant receives VA treatment and that records dated 
through July 2005 have been made available.  Therefore, any 
subsequent clinical VA data should be retrieved and 
associated with the claims folder.  

Accordingly, this case is remanded for the following actions:

1.  The veteran should contacted and 
requested to provide the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, including Dr. Anderson, 
who have treated him since service for 
all conditions claimed on appeal.  After 
securing the necessary authorizations, 
the RO should request copies of all 
identified records and associate them 
with the claims file, if not already of 
record. 

2.  In the letter to the veteran cited 
above, he should be asked in clear 
language to state the purpose behind 
the submission of information 
pertaining to Drug Induced Movement 
Disorders, including Neuroleptic 
Malignant Syndrome; state whether he 
has been diagnosed as having that 
condition; and whether he has medical 
evidence which shows him with a 
diagnosis.  The claimant should be 
asked to submit the name and address of 
any clinician who has diagnosed him 
with this problem, or should indicate 
if no diagnosis of such has been made.  
He should also be asked whether he has 
submitted the additional evidence in 
support of the claim of entitlement to 
service connection for the claimed neck 
and back disability, or for an 
increased rating for psychiatric 
disability, or whether it is a separate 
claim for service connection.

3.  All VA outpatient/inpatient records 
dating from August 2005 should be 
requested and associated with the 
claims folder.

4.  Following a reasonable period of 
time for receipt of any additional 
information requested above, the 
appellant should be scheduled for VA 
orthopedic and psychiatric evaluations 
by physicians to determine the current 
diagnosis(es) and etiology of the 
veteran's current back and neck pain.  
All indicated tests and studies should 
be performed, and all clinical findings 
should be reported in detail and 
correlated to specific diagnoses.  The 
claims file and a copy of this remand 
should be made available to the 
physicians designated to examine the 
appellant.  A comprehensive clinical 
history should be obtained.  Based on a 
thorough review of the evidence of 
record, the examiners should provide a 
consensus opinion, with complete 
rationale, as to the medical probability 
that the veteran now has myofascial pain 
syndrome or muscle strain that is 
related to injury in service.  The 
examiners should indicate whether or not 
back or neck pain is associated with a 
psychiatric disorder.  All opinions 
should be set forth in detail and 
explained in the context of the record.

5.  The psychiatrist designated to 
conduct the evaluation should also 
enter findings necessary to determine 
the current severity of service-
connected psychiatric disability.  The 
claims folder and a copy of this remand 
must be made available to the examiner 
for review in conjunction with the 
examination.  All necessary tests and 
studies, including appropriate 
psychological studies (if deem 
necessary by the examiner) should be 
performed.  The examiner should provide 
accurate and fully descriptive 
assessments of disability and address 
the presence or absence of the specific 
criteria set forth in 38 C.F.R. § 4.130 
(2005) (General Rating Formula for 
Mental Disorders).  (The RO should 
provide the examiner with the 
appropriate rating criteria in its 
instructions.)  The examiner should 
also conduct a full multi-axial 
evaluation, to include the assignment 
of a numerical score on the Global 
Assessment of Functioning scale.  It is 
imperative that the examiner include an 
explanation of the significance of the 
assigned numerical score relative to 
the appellant's ability to work.  
Furthermore, the examiner should 
provide an opinion as to the degree of 
industrial impairment due to the 
appellant's service-connected 
disabilities, including acne, rhinitis, 
psychiatric disorder, hypertension, and 
any back or neck disability thought to 
be due to military service or already 
service-connected disability.  Social 
impairment, as it affects industrial 
adaptability, should also be discussed.  
(The examiner should indicate whether 
or not back and neck pain is associated 
with a psychiatric disability.)  The 
report of examination must include the 
complete rationale for all opinions 
expressed.

6.  Following completion of the 
foregoing, the RO should review the 
claims folder and ensure that all the 
requested development has been 
completed in full.  If the examination 
reports do not include fully detailed 
descriptions of pathology or adequate 
responses to the specific opinions 
requested, the report must be returned 
to the examiner for corrective action.  
38 C.F.R. § 4.2 (2005).

7.  After undertaking any further 
development deemed appropriate, the RO 
should readjudicate the issues on 
appeal, including entitlement to a 
total rating based on unemployability 
due to service-connected disability.  
If any benefit sought is not granted, 
the appellant should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the 
claims folder should be returned to the 
Board for further consideration.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).
 
 
 
 

